Citation Nr: 1517091	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  14-35 808	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for lumbar and lumbosacral spine degenerative changes with dextroscoliosis currently rated at 20 percent.

2.  Entitlement to an effective date earlier than February 5, 2014, for a 20 percent rating for right lower extremity radiculopathy.

3.  Entitlement to an effective date earlier than February 5, 2014, for a 20 percent rating for left lower extremity radiculopathy.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

D. Johnson, Counsel


INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty from June 1958 to June 1960.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of November 2013 and June 2014 rating decisions of the Wichita, Kansas, Regional Office (RO) of the Department of Veterans Affairs (VA). 

The issues of entitlement to effective dates earlier than February 5, 2014, for a 20 percent rating for right and left lower extremity radiculopathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Service-connected lumbar and lumbosacral spine degenerative changes with dextroscoliosis manifests with pain; muscle spasm and guarding severe enough to result in an abnormal gait; forward flexion limited to no less than 45 degrees, even when considering functional impairment; without ankylosis; and without incapacitating episodes due to intervertebral disc syndrome (IVDS) lasting at least 4 weeks.



CONCLUSION OF LAW

The criteria for a schedular rating higher than 20 percent for lumbar and lumbosacral spine degenerative changes with dextroscoliosis have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.71a, Diagnostic Code (DCs) 5239, 5242 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5103(a), 5103A (West 2014); 38 C.F.R. § 3.159.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

An October 2013 letter satisfied the duty to notify provisions.  

VA's duty to assist has also been met.  The Veteran's service treatment records and VA treatment records have been obtained.  A VA examination was conducted in November 2013.  The VA examination report is adequate for the purposes of deciding the claim because the examiner conducted a clinical evaluation, reviewed the medical history, and described the disability in sufficient detail so that the Board's evaluation is an informed determination.  

There is no indication in the record that any additional evidence, relevant to the issue decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  

Analysis

The Veteran asserts his back disability is more severe than currently rated. 

Disability evaluations are determined by comparing a Veteran's symptoms with criteria set forth in VA's Schedule for Rating Disabilities, which are based on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2014).  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher of the two evaluations is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).

The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1 (2014); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where, as here, entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58(1994).  Thus, although the Board has thoroughly reviewed all evidence of record, the more critical evidence consists of the evidence generated during the appeal period.  Further, the Board must evaluate the medical evidence of record since the filing of the claim for increased rating and consider the appropriateness of a "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts).  See Hart v. Mansfield, 21 Vet. App. 505(2007); see also Fenderson v. West, 12 Vet. App. 119(1999). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5239, disabilities pertaining to the spine will be evaluated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula).  The General Rating Formula provides for a 100 percent evaluation for unfavorable ankylosis of the entire spine; a 50 percent evaluation for unfavorable ankylosis of the entire thoracolumbar spine; a 40 percent evaluation for forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine; and a 20 percent evaluation for forward flexion of the thoracolumbar spine greater than 30 degrees, but not greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, General Rating Formula.

Additionally, Note (1) provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, General Rating Formula, Note (2); see also 38 C.F.R. § 4.71a, Plate V.

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2014); DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In addition to the General Rating Formula, the Formula for Rating IVDS Based on Incapacitating Episodes provides for a 20 percent rating requires evidence of incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months; and a 40 percent rating requires evidence of incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, DC 5243.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, Formula for Rating IVDS Based on Incapacitating Episodes, Note (1).  

VA treatment records show that in November 2013, the Veteran reported that he continued to experience back pain, but that it was relieved with use of a back brace and Aspercreme.  

At a VA examination in November 2013, the Veteran reported that since the last VA examination in 2011, pain and range of motion had worsened.  He denied receiving any further treatment or testing since that examination.  He stated that he used a cane and wore a back brace throughout the day and also used over the counter cream during the night.  The Veteran reported flare-ups occurred after being in one position too long, or with cold, wet weather.  His pain increased to 9/10 with flare-up.

Range of motion testing during the examination revealed forward flexion to 45 degrees, extension to 10 degrees, lateral flexion to 15 degrees bilaterally, and lateral rotation to 15 degrees bilaterally.  With repetitive use there was no additional limitation in the range of motion.  The Veteran's flexion increased to 50 degrees; extension to 15 degrees; lateral flexion and rotation increased to 20 degrees bilaterally.  The examiner indicated that the Veteran had functional loss and/or functional impairment of the thoracolumbar spine following repetitive-use testing due to less movement than normal, excess fatigability, pain on movement and use of cane.  The examiner also indicated that the Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, from the paravertebrals from waist down.  Muscle guarding or muscle spasm were noted and caused an abnormal gait and abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  There were no other neurologic abnormalities or findings related to a thoracolumbar spine condition such as bowel or bladder problems.  IVDS of the thoracolumbar spine was not present.

The examiner provided a diagnosis of degenerative lumbosacral spine and dextroscoliosis.  The examiner noted that the Veteran had retired more than 15 years ago.  She stated that the Veteran would not be able to perform physical manual labor as he did up until retirement, but he does do church work, help people with transportation, etc. and could most likely do a sedentary job if he was interested. 

Based on the evidence, the Board finds that the Veteran's lumbar spine disability is appropriately rated at 20 percent, and not higher.

Under the General Rating Formula for Diseases and Injuries of the Spine, the next highest rating of 40 percent requires forward flexion of the thoracolumbar spine to 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine.  Here, none of the VA examination reports show flexion of the thoracolumbar spine was limited to 30 degrees or less, even with consideration of the effects of painful motion and other factors.  In fact, the VA examination report shows forward flexion was well over 30 degrees, even after several repetitions.  The VA treatment records do not contain any specific range of motion findings that would support the assignment of a higher rating.  The claims file also does not contain any clinical findings of ankylosis of the thoracolumbar spine.

Considering the claim under the Formula for Rating IVDS Based on Incapacitating Episodes, DC 5243, does not result in a higher evaluation.  A 40 percent rating under the Formula for Rating IVDS Based on Incapacitating Episodes requires evidence of incapacitating episodes having a total duration of at least 4 weeks during the past 12 months.  The evidence does not demonstrate, nor does the Veteran report, incapacitating episodes due to lumbosacral spine degenerative disc disease, as defined by VA regulation, having a total duration of at least 4 weeks during any 12 month period.  Therefore, his back disability is appropriately rated under the General Rating Formula for Diseases and Injuries of the Spine. 

The Board notes that as instructed by Note (1) to the General Rating Formula for Disabilities of the Spine, associated objective neurological abnormalities should be rated separately under an appropriate Diagnostic Code.  Service connection for left and right lower extremity radiculopathy has already been granted in an October 2012 rating decision.  The RO assigned even higher ratings of 20 percent for each lower extremity in a June 2014 rating decision.  

In conclusion, the Board finds that a schedular rating in excess of 20 percent is not warranted for the service-connected lumbar and lumbosacral spine degenerative changes with dextroscoliosis.  At no time during the appeal have the criteria for a schedular rating in excess of 20 percent been met.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extra-schedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extra-schedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111(2008), aff'd, Thun v. Shinseki, 572 F.3d 1366(Fed. Cir. 2009).

The Veteran's service-connected lumbar spine disability is productive of pain, limited motion, some functional impairment.  These manifestations are all contemplated in the criteria set forth for rating lumbar spine disabilities, specifically diagnostic codes 5235 through 5243 which address ankylosis, limitation of motion, pain (whether or not it radiates), and other forms of impairment of the lumbar spine. 

Further, although these schedular criteria provide for evaluations higher than 20 percent, the Veteran's lumbar spine disability has not manifested with the symptoms required to achieve such higher ratings - such as ankylosis or flexion limited to 30 degrees.  For these reasons, the Veteran's disability picture (e.g. his disability level and lumbar spine symptomatology) is adequately, and appropriately, contemplated by the applicable schedular rating criteria.  The 20 percent schedular rating contemplates that there is commensurate industrial impairment as well as some functional impairment.  The assigned schedular evaluation is, therefore, adequate and referral for consideration of extraschedular rating is not warranted. 

Finally, the Board has contemplated whether consideration of a total disability rating based on individual unemployability (TDIU) is warranted.  The Veteran has not asserted, and there is no evidence of unemployability due to the service-connected lumbar spine disability; thus, the question of entitlement to a TDIU is not raised. 


ORDER

An increased rating for lumbar and lumbosacral spine degenerative changes with dextroscoliosis, currently rated 20 percent, is denied.


REMAND

In a rating decision issued in June 2014, the RO awarded 20 percent ratings for the service-connected disabilities of right lower extremity radiculopathy and left lower extremity radiculopathy.  The RO assigned effective dates of February 5, 2014, for lower extremity.

A timely notice of disagreement with respect to these issues was received from the Veteran in March 2015.  (See the March 2015 Informal Hearing Presentation.)  Accordingly, the Board must remand these issues for a statement of the case (SOC).  38 CFR § 19.9(c); see also Manlincon v. West, 12 Vet. App. 238, 240-41(1999).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide the Veteran with an SOC with regard to his claims for entitlement to earlier effective dates for the award of a 20 percent rating for service-connected right lower extremity radiculopathy and left lower extremity radiculopathy.  Should the benefits sought be denied, notify the Veteran that, in order to perfect an appeal of those claims to the Board, he must timely file a substantive appeal of those issues.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


